Citation Nr: 1410558	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.N.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript from that hearing was associated with the claims file.


FINDING OF FACT

The Veteran does not have a current diagnosis of a bilateral hip disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice was provided by a September 2009 letter.  The Veteran raised the question of secondary service connection during his hearing before the undersigned and has not received VCAA notice as to that theory of entitlement.  However, the basis for the denial of this claim is the lack of a current disability, an element of service connection which was addressed by the September 2009 VCAA notice letter.  In the absence of a current disability, his claim cannot be substantiated on any theory of entitlement.  Thus, there is no prejudice in the lack of VCAA notice specific to secondary service connection as the theory of entitlement is moot in the absence of a current disability.  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, and the hearing transcript.

The Veteran was afforded a hearing before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran provided relevant testimony as to his symptomatology and why he believed he has a disability that is related to his service-connected disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the need to submit evidence of a current disability to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

II.  Service Connection

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records do not reflect any complaints, treatment, or diagnosis for hip problems while in service, and the Veteran does not allege he suffered from a hip disability or injury to the hip during service.  Rather, he alleges he suffers from a bilateral hip disability that is related to his service-connected left knee and ankle disabilities.  

Post service VA outpatient records dated in May 2011 show that the Veteran complained of low back and right hip pain since a few days prior after he moved some small boxes.  The assessment was back pain.  The clinician did not provide any diagnosis concerning the hip.  

At the Veteran's November 2011 videoconference hearing, he stated that his bilateral hip condition was related to his left knee and ankle injuries which were sustained while in service.  The Veteran reported that he did not suffer any injury to his hips while in service or since separation.  He stated that he now experiences dull, continuous pain in his hips.  He also noted that when he starts to do laborious activities, his hips hurt him.  The Veteran stated that his pain affects his ability to sit for long periods of time.  He stated that he takes medication for his pain but has not been treated for a hip condition.  He noted that he only receives treatment at the Omaha VA hospital.    

The Veteran's witness at the hearing stated that she has observed gradual deterioration in the Veteran's mobility.  She noted that the Veteran has problems going up and down stairs and getting out of his vehicle.  She noted that the Veteran has a hard time standing, bending, lifting and stooping.  

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  Whether service connection is claimed on direct or secondary basis, the crucial element for establishing service connection is the existence of a current disability; such is not established in this case. 

Here, although he Veteran complains of bilateral hip pain, VA treatment records dating since 2008 provide no diagnosis for any bilateral hip disability.  Indeed, subsequent to his hearing testimony, he was seen for pain in other joints, but made no mention of hip pain.  His treatment records reflect that he is seen for various orthopedic complaints, but his only complaint of hip pain was a few days after moving boxes.  No diagnosis for his hip pain was provided and there was nothing to suggest any relationship between that pain and his service or service connected disabilities.  

In the absence of competent evidence of a present diagnosis of a bilateral hip disability, there is no valid claim for service connection on a direct basis.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While the Veteran reports hip pain and was seen for a complaint of hip pain in May 2011, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As treatment records dating from 2008 to 2012 reveal no diagnosis of a bilateral hip disability, there is no reasonable basis to establish service connection.

The Board notes the Veteran was not provided a VA examination for his bilateral hip claim.  However, there are treatment records throughout the course of the claim that note treatment for multiple orthopedic complaints but are largely devoid of complaints or findings concerning the hip.  The treatment report in May 2011 mentioning the hip noted only his complaint of pain after lifting, but did not assess any hip disability following evaluation.  In sum, the Board finds the evidence is sufficient to render a decision.  Moreover, as the record fails to establish a current disability, there is no evidence of a hip condition in service, and there is no competent evidence suggesting that his hip complaint in May 2011 is related to anything other than lifting boxes a few days previously, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"). 

To the extent the Veteran and the witness at the hearing suggest the Veteran's complaints of hip pain are attributed to a diagnosed hip disability that is related to his service-connected left knee and ankle disabilities, there is no indication that they have specialized training sufficient to diagnose orthopedic disabilities or determine the etiology of such, as such matters require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, their opinion as to the diagnosis or etiology of a hip disorder is not competent medical evidence upon which a claim for service connection can be granted.
 
In sum, the competent and probative evidence indicates the Veteran was seen on multiple occasions for orthopedic complaints but has not been shown to suffer from a diagnosed hip disability.  As there is no competent and probative evidence of a current hip disability, there is no basis on which the claim for service connection may be granted.  It is therefore unnecessary to address any other element of direct or secondary service connection.  Accordingly, the claim for service connection is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral hip disability is denied.



____________________________________________
K. A BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


